Detailed Office Action
The communication dated 12/23/2019 has been entered and fully considered.
Claims 1-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,131,061. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘061 patent claims treatment of SAP containing sanitary pulps with ozone to a reactor.  The ‘061 patent further claims an inactivation treatment (claim 8).  The ‘061 patent doesn’t claim a continuous treatment, however, a continuous treatment is prima facie obvious.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. 2011/0268606 GLAZER et al., hereinafter GLAZER.
As for claims 1, GLAZER discloses a treatment tank (12) [Figure 2].  GLAZER discloses that the process is continuous [0019].   There is a flow out of the vessel via (24) and a flow into the vessel via (25) [Figure 2].  The Examiner recognizes that this is a recirculation.  However, the claim as written does not exclude recirculation.  GLAZER discloses the vessel can treat diapers [0003, 0016]; diapers contain super absorbent polymers and fluff pulp fibers.  Ozone is injected (38) into the vessel which forms a treatment solution therein and process from the 
Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2011/0268606 GLAZER et al., hereinafter GLAZER.
As for claim 2, the exit flow (24) of the vessel is clearly at the bottom of the vessel. [Figure 2].  The inlet flow can be centered in height of the vessel.  Depending on how “top” is defined the limitation is met.  For example top could be defined as the top half or top could be defined as above the bottom W.S. line of Figure 11A.  In the alternative, it is prima facie obvious to change the position of the recirculation line [see e.g. 2144.04 (VI) (C]].  Locating the recirculation line higher up would give the recirculated fluid more average time in the reactor before it reached the bottom.  
As for claims 3 and 4, GLAZER injects ozone gas or ozone water into the bottom of the vessel [Figure 2].  At least some of the bubbles will be micro/nano size.  In the alternative, changing size is prima facie obvious.  The person of ordinary skill in the art would expect smaller bubbles to dissolve quicker (more surface area) and therefore mass transfer to the solids at a greater rate.  The examiner interprets the injected ozone gas as bubbles.  Ozone is capable of dissolving at least some of the superabsorbent polymers (and is the same substance as claimed in instant claim 5).  
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190140A1 KONISHI et al., hereinafter KONISHI.
As for claim 1, 6, 8, and 9, KONISHI discloses treating a sanitary pulp which contains superabsorbent and pulp fibers [abstract].  KONISHI discloses acidic treatment of the sanitary material [pg. 5 lines 3-8].  KONISHI discloses that the pulp fibers are at least partially degraded 
KONISHI discloses that the treatment can be done in a tank [pg. 17 lines 25-30] and the ozone is blown in via bubbles [pg. 17 lines 34-35].
While KONISHI discloses a tank, KONISHI does not explicitly disclose that the tank is a continuous process with new pulp flowing in and treated pulp flowing out.  However, it is prima facie obvious to make a process continuous absent evidence of unexpected results [see e.g. MPEP 2144.04 (V)(E)].  A continuous process requires a flow in and a flow out.  
As for claim 7, KONISHI discloses that the ozone treatment is acidic [pg. 5 lines 13-15] and pg. 15 lines 23-25. 
As for claim 10, KONISHI discloses “a treatment tank”.  In patent parlance “a” means one or more [pg. 17 line 28].  At the time of the invention it would be obvious to have two ozone treatment vessels in series.  The person of ordinary skill in the art would expect the second treatment to further purify the cellulose and break down the remaining SAP particles.  .  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190140A1 KONISHI et al., hereinafter KONISHI, in view of U.S. 2009/0277598 JARNMARK et al., hereinafter JARNMARK.

KONISHI discloses that the treatment can be done in a tank [pg. 17 lines 25-30] and the ozone is blown in via bubbles [pg. 17 lines 34-35]. 
While KONISHI discloses a tank, KONISHI does not explicitly disclose that the tank is a continuous process with new pulp flowing in and treated pulp flowing out.  However, it is prima facie obvious to make a process continuous absent evidence of unexpected results [see e.g. MPEP 2144.04 (V)(E)].  A continuous process requires a flow in and a flow out.  The act of making the process continuous does not disclose the specific vessel type used.  
JARNMARK discloses a vessel that continuously feeds pulp (11) [0044] to the top of the vessel (12) and feeds out treated pulp from the bottom of the vessel (13) [Figure 2].  The vessel is continuous as the liquid volume flows through the vessel [0045] and is connected to a continuous papermaking process.  JARNMARK discloses that ozone (24) is fed to the bottom of the vessel and bubbles (25) through the pulp to treat the pulp therein [Figure 2, 0045].
At the time of the invention it would be obvious to substitute the pulp ozone treatment vessel of JARNMARK for the pulp ozone treatment vessel of KONISHI.  The person of ordinary 
As for claim 4, JARNMARK discloses the bubbles are as small as possible which the examiner interprets as nanobubbles [0045]
As for claim 7, KONISHI discloses that the ozone treatment is acidic [pg. 5 lines 13-15 and pg. 15 lines 23-25]. 
As for claim 10, KONISHI discloses “a treatment tank”.  In patent parlance “a” means one or more [pg. 17 line 28].  At the time of the invention it would be obvious to have two ozone treatment vessels in series.  The person of ordinary skill in the art would expect the second treatment to further purify the cellulose and break down the remaining SAP particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748